Citation Nr: 1451004	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right toe disability, claimed as partial amputation of the second toe right foot.

3.  Entitlement to service connection for a right toe disability, claimed as partial amputation of the second toe right foot.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left toe disability, claimed as partial amputation of the second toe left foot.

5.  Entitlement to service connection for a left toe disability, claimed as partial amputation of the second toe left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to service connection for right and left toe disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Bilateral hearing loss is as likely as not to have had its onset in service or to otherwise be casually related to active service.

2.  In a rating decision issued in April 1969, the RO denied service connection claims for right and left toe disabilities essentially on the finding that the medical evidence demonstrated that they preexisted service and were not aggravated by service; the Veteran did not appeal the April 1969 decision within one year of being notified.  

3.  The evidence received since the April 1969 RO decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left toe disabilities. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  The April 1969 rating decision that denied service connection claims for right and left toe disabilities, claimed as partial amputations of the second toe right foot and second toe left foot, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the April 1969 denial of service connection claims for right and left toe disabilities, claimed as partial amputations of the second toe right foot and second toe left foot, and those service connection claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that his hearing loss is the result of noise exposure in service. The Board notes that the Veteran has already been service-connected for tinnitus based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show normal hearing upon separation from active duty service.  Post-service medical records document numerous complaints of, and treatment for, hearing loss.  The Veteran has been fitted for bilateral hearing aids through the VA medical system. 

A November 2009 VA examination found that the Veteran had bilateral hearing loss.  The examiner opined that it was less likely that the bilateral hearing loss was due to military noise exposure because of the normal hearing findings at separation.

The Board finds that this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's conceded noise exposure in service, and the fact that the Veteran has already been awarded service-connection for tinnitus based on this in-service noise exposure, the Veteran will be granted the benefit of the doubt.  The claim for bilateral hearing loss is granted. 

II.  New and Material Evidence

An April 1969 rating decision denied service connection claims for right and left toe disabilities essentially on the finding that the medical evidence demonstrated that they preexisted service and were not aggravated by service.  The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the April 1969 rating decision includes lay statements and testimony from the Veteran.  Significantly, the Veteran testified that although his bilateral toe disabilities existed prior to service, they were aggravated by his military boots and resulted in surgery, while in service, to treat the aggravation of his condition.  For purposes of determining whether the claims should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements regarding the alleged aggravation are both new and material and raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are thereby reopened.  

ORDER

Service connection for bilateral hearing loss is granted.

The claim for service connection for a right toe disability, claimed as partial amputation of the second toe right foot, is reopened.

The claim for service connection for a left toe disability, claimed as partial amputation of the second toe left foot, is reopened.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claims of entitlement to service connection for right and left toe disabilities. 

The Veteran's June 1966 induction examination reflects that the Veteran had a congenital deformity of the second toes on both feet.  As a result, the Board finds clear and unmistakable evidence that the Veteran entered service with toe disabilities on both feet.  

The Veteran complained of problems with his toes during service.  He underwent surgery on his right foot in April 1967 and surgery on his left foot in April 1968.  He continues to complain of problems related to his toes. 

The Board finds that a VA compensation examination and medical opinion is critical to the claims and should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his right and left feet toe disabilities.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner is requested to answer the following questions: 

(a) Whether there is clear and unmistakable evidence that the Veteran's preexisting right toe disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in the severity of the Veteran's right toe disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(b) Whether there is clear and unmistakable evidence that the Veteran's preexisting left toe disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in the severity of the Veteran's left toe disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

In this regard, it is noted that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1). 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


